               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Jessica Lynn Preston,

                        Plaintiff,      Case No. 18-12158

v.                                      Judith E. Levy
                                        United States District Judge
County of Macomb, Sheriff
Anthony M. Wickersham, Correct   Mag. Judge Mona K. Majzoub
Care Solutions, LLC, Lawrence
Sherman, David Arft, Temitipe
Olagbaiye, Monica Cueny, Cynthia
Deview, Amanda Bishop, Jaclyn
Lubanski, and Jeffrey Rattray,

                        Defendants.

________________________________/

OPINION AND ORDER GRANTING IN PART AND DENYING IN
         PART PLAINTIFF’S MOTION SEEKING
          LEAVE TO AMEND COMPLAINT [46]

     This is a civil rights case about a pretrial detainee’s right to

adequate medical care. Plaintiff Jessica Lynn Preston alleges that

defendants were deliberately indifferent to her serious medical needs

during the labor and delivery of her son while she was in detention at the

Macomb County Jail. Preston originally brought her claims against

defendants   Macomb      County,     Sheriff   Anthony   M.   Wickersham,
Corrections Officer (“CO”) Jeffrey Rattray, Correct Care Solutions, LLC

(“CCS”), which is Macomb County’s medical care contractor, and its

employees Dr. Lawrence Sherman, David Arft, Temitipe Olagbaiye,

Monica Cueny, Cynthia Deview, Amanda Bishop, and Jaclyn Lubanski.

All defendants except Deview, Bishop, Lubanski, and Macomb County

were dismissed due to earlier motions to dismiss and by stipulation of the

parties. Now before the Court is Preston’s motion seeking leave to amend

her complaint to bring CCS and Dr. Sherman back into this litigation,

add CO Holmes and John Doe COs, and expand upon her earlier

allegations against Deview, Bishop, Lubanski, and Macomb County.

   I.       Background

            A. March 15, 2016 to March 20, 2016

        On March 15, 2016, Preston was arrested for driving on a

suspended license, and a state district judge ordered her to be detained

at the Macomb County Jail, despite the fact that she was eight months

pregnant.1 (ECF No. 46-1, PageID.558–59.) At 5:00 p.m. that day, she

was medically screened by defendant Cynthia Deview, a registered


        At the hearing on January 14, 2019, Preston’s attorney clarified that the state
        1

judge inexplicably set her bail at $10,000, even though this was her first offense.
Because Preston was unable to afford bond, she was ordered detained until the
hearing on her suspended-license charge.
                                          2
nurse. (Id. at PageID.558.) Deview noted that Preston used heroin daily,

had been treated for substance abuse previously, and was eight months

pregnant.    (Id.   at   PageID.558–59.)      Deview     designated    Preston’s

pregnancy as a “Supplementary Normal Pregnancy” and “Acute” medical

condition. (Id.) Preston’s pregnancy was “high risk” because she had

placentae abruption during her previous pregnancy, which required a C-

section. (Id. at PageID.560.) For this pregnancy, she was scheduled for a

C-section just over a month later on April 26, 2016, at a local hospital.

(Id.) Preston was placed in the general population. (Id. at PageID.559.)

      Around 6:00 p.m., Preston believed she was having contractions

that were lasting for one minute. (Id.) Deview and another registered

nurse, Monica Franks, examined her in the medical unit. (Id.) Franks

documented that Preston’s contractions lasted for fifteen to thirty

seconds. (Id.) Ultimately, Deview and Franks determined that Preston

was not having contractions and did not need further medical attention.

(ECF No. 39, PageID.434.)2 Deview recommended that she “drink fluids

and report to a nurse if contractions changed.” (Id.)



      2Preston did not object to the Court considering her medical records at the
motion to dismiss stage (ECF No. 42, PageID.454 & n.4), and so the Court considers
them here.
                                        3
      An hour and a half later, Preston thought her water broke. (Id. at

PageID.343–44.) Defendant Amanda Bishop, a Licensed Practical Nurse

(“LPN”), examined her in the medical unit. (ECF No. 46-1, PageID.559–

60.) Bishop found no amniotic fluid, and a litmus test confirmed there

was none. (Id. at PageID.560.) Bishop determined that Preston’s water

had not broken, and Preston was sent back to her cell in the general

population “without difficulty” and “appeared to be in no distress.” (ECF

No. 39, PageID.433.)

      Two uneventful days passed. Then, on March 17, 2016, Temitipe

Olagbaiye, a nurse practitioner, examined Preston with Bishop present.

(ECF No. 46-1, PageID.560.) Plaintiff had “ongoing whitish vaginal

discharge”       and   what   Olagbaiye   diagnosed   as   “abnormal   false

contraction[s].” (ECF No. 39, PageID.364.) He noted that Preston had

been feeling “adequate” “fetal kick.” (Id.) Olagbaiye also recorded that

Preston’s urinalysis was not positive for opiates at the time of her

incarceration. (Id.) Olagbaiye created what plaintiff calls a “treatment

plan,” which stated: “[p]atient pregnancy will be uneventful while in

incarceration ‘till delivery.” (ECF No. 46-1, PageID.560–61. (quotations

in original).)


                                      4
        B. March 20, 2016

     Three days later, on March 20, 2016, at 6:45 a.m., Preston used a

medical emergency intercom to request that she be taken to the medical

unit. (Id. at PageID.561–62.) Bishop and Deview examined her between

7:07 a.m. and 7:25 a.m. (Id. at PageID.562.) She told Bishop and Deview

“that her pain was intense and the time between her contractions was

decreasing.” (Id.) Deview told Preston “that she was not impressed with

Plaintiff’s contractions” and sent her back to her cell. (Id.) Deview

determined that Preston was not having contractions because her

abdomen was not tightening, her skin was “warm and dry,” and she was

not visibly in pain. (See ECF No. 39, PageID.416.)

     From when Preston was escorted back to her cell at 7:30 a.m. until

noon, she alleges that she remained “in severe pain” and continued to

have contractions that were lasting longer and occurring more

frequently. (ECF No. 46-1, PageID.563.) Around noon, she requested via

intercom that she be examined “by a physician or be sent to the hospital.”

(Id.) During this time, Preston was not actively monitored or supervised

by medical staff. (Id.) At 12:20 p.m., a John Doe CO escorted her to the

medical unit. (Id.)


                                    5
     Defendant Jaclyn Lubanski, an LPN, sat with Preston outside of

the medical unit while she described her intensifying pain and more

intense and frequent contractions. (Id. at PageID.564.) Lubanski did not

bring Preston inside the medical unit or examine her in any manner

except for putting a medical device, likely a pulse oximeter, on her finger.

(Id.) Bishop was also present. (Id.) She did not examine Preston either,

but said “that she was ‘not impressed’ with Plaintiff’s contractions” and

told her to stop making false medical complaints, otherwise she could be

charged for doing so. (Id. (quotations in original).) Bishop also warned

Preston that she could be reprimanded for making false complaints if she

came down to the medical unit again claiming to be in labor. (Id.) This

interaction lasted fourteen minutes. (Id.) A John Doe CO escorted

Preston back to her cell at 12:35 p.m. (Id.) The CO warned her to “knock

her shit off or they wouldn’t believe her if something really happened.”

(Id. at PageID.564–65.)

     At 1:00 p.m., Preston’s pain level became “a ten . . . out of ten. . .”

and she had “intense” vaginal bleeding. (Id. at PageID.565.) Preston used

the medical emergency intercom to tell the medical control tower that she

was bleeding and to request that she be taken to the hospital. (Id.) At the


                                     6
same time, Lubanski and a second John Doe CO were in Preston’s unit

passing out medications, and she told them she was bleeding and asked

to be taken to the hospital. (Id.) She also showed them a bloody tissue

that she had used as a sanitary pad. (Id.) The CO told her, “sit your ass

down” because “they [are] not ready to deal with [you] now.” (Id.)

      For the next thirty minutes, Preston’s contractions intensified, her

pain worsened, and her bleeding continued. (Id. at PageID.566.) After

Lubanski and the John Doe CO finished passing out medications, the CO

told her to “pack up all of your shit because you’re going to be housed in

medical.” (Id.) Then CO Holmes escorted her to the medical unit. (Id.)

During this time, Preston told Holmes that she was in great pain and her

bleeding was getting worse. (Id.)

      At 1:30 p.m., Preston arrived in the medical unit. (Id.) Deview

looked at Preston and saw that she had blood covering her upper thighs

and determined that Preston was having her “bloody show.”3 (Id. at

PageID.566–67.) She or another nurse made a telephone call to Dr.

Lawrence Sherman, the Chief Medical Director of Macomb County Jail,


      3A “bloody show” is a medical term for when the mother passes the cervical
mucus plug and it is one of the signs that labor is imminent. See Christine Stewart,
MD & Betty Brutman, MD, JD, 9 Attorney’s Medical Advisor § 14:143, Westlaw
(database updated Sept. 2018).
                                         7
to notify him of this development. (Id. at PageID.10, PageID.566–67.) Dr.

Sherman took no action and provided no instructions to the nurses. (Id.

at PageID.567.) Again, Preston told Bishop and Deview that she needed

to be taken to the hospital. (Id.) Deview told her: “[W]e will not allow your

baby to be born in the jail.” (Id.) The nurses put Preston in a medical unit

cell that had not been cleaned after another inmate occupied it. (Id.)

Between 1:35 p.m. and 1:56 p.m., she was left unmonitored in the cell.

(Id. at PageID.567–68.)

     Then, Preston’s labor accelerated. She felt extreme pressure, and

her bleeding worsened. (Id. at PageID.568.) At 1:58 p.m., her water broke,

and she yelled for assistance. (Id.) Deview entered the cell to assist her.

(Id.) One of the three nurses called Dr. Sherman to tell him that Preston’s

water had broken and that she was still bleeding. (Id.) Dr. Sherman

ordered the nurses to time her contractions and call him back. (Id. at

PageID.569.) Deview timed Preston’s contractions, which were one

minute long and two minutes apart. (ECF No. 39, PageID.408.) Nothing

in the record indicates that Deview, Bishop, or Lubanski called Dr.

Sherman back or that Dr. Sherman called them for a report on Preston’s

labor.


                                     8
      At 2:25 p.m., Deview saw the child’s head crowning. (ECF No. 46-1,

PageID.569.) Two minutes later, either Deview, Bishop, or Lubanski

called Dr. Sherman, and he called for an ambulance.4 (Id.) An ambulance

arrived at 2:35 p.m., but emergency personnel would not transport

Preston to the hospital (id. at PageID.569–70), presumably because she

was too close to delivery. At some point, Preston was moved to the floor

of the cell, and her son was born at 2:40 p.m. on a floor mat. (Id. at

PageID.569; ECF No. 39, PageID.408.) Based on her medical records, it

appears that Preston was sent back to Macomb County as early as three

days after the birth of her son and that she remained detained there until

at least May 28, 2016. (ECF No. 39-, PageID.369, 371-78.)

      Preston     alleges   that    defendants      violated    her   Fourteenth

Amendment due process rights. (ECF No. 46-1, PageID.588–92.) She

claims that the individual defendants were deliberately indifferent to her

serious medical needs, and that Dr. Sherman, as a supervisor, violated

her rights. (Id. at PageID.589, PageID.591.) She also argues that

Macomb County and CCS are liable for maintaining unconstitutional




      4At the hearing on the motion to dismiss, CCS’s counsel clarified that any CCS
or Macomb personnel can call an ambulance when an inmate is in obvious distress.
                                         9
policies that caused plaintiff’s constitutional rights to be violated by the

individual defendants. (Id. at PageID.588–89.) Preston claims that

defendants’ actions led to her physical injuries, “pain, panic, and

emotional distress” (id. at PageID.592), including delivering her placenta

at the hospital over an hour after her son was born, and bilateral peri-

urethral tears. (Id. at PageID.575.) Preston states that to this day she

suffers from nightmares and emotional pain caused by the events

surrounding her labor and delivery. (Id.)

        C. Procedural History

     Earlier in the litigation, Macomb County filed an answer (ECF No.

13), the parties agreed to dismiss CO Jeffrey Rattray for mistaken

identity (ECF No. 33), and Sheriff Wickersham was dismissed (ECF No.

41). CCS and its employees filed a motion to dismiss, which was granted

in part and denied in part. (ECF No. 42.) The Court dismissed all but

Deview, Bishop, and Lubanski. (Id. at PageID.483–84.) The Court

determined that Preston had stated a claim of deliberate indifference to

her right to adequate medical care against Deview, Bishop, and

Lubanski. (Id. at PageID.463–71.)




                                    10
        Now, Preston seeks to reinvigorate her claims against Dr. Sherman

and CCS, add CO Holmes and John Doe COs as parties, and add

allegations against the defendant nurses and Macomb County. (ECF No.

46, PageID.523–28.) Macomb County opposes her proposed amendments

regarding CO Holmes, but is silent as to the John Doe COs and Macomb

County itself. (ECF No. 48.) CCS defendants oppose her amendments as

to Dr. Sherman and CCS on the grounds that such amendments are futile

or fail to satisfy Federal Rule of Civil Procedure 8 and that they should

be stricken under Federal Rule of Civil Procedure 12(f). (ECF No. 51.)

They also move for a more definite statement under Rule 12(e). (Id.)

  II.     Legal Standard

        A party seeking to amend a claim, when such an amendment would

not be permitted as a matter of course, “may amend its pleading only

with the opposing party’s written consent or the court’s leave. The court

should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

Leave should be denied where the amendment demonstrates defects

“such as undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of


                                     11
the amendment, futility of amendment, etc.” Brown v. Chapman, 814

F.3d 436, 443 (6th Cir. 2016) (quoting Foman v. Davis, 371 U.S. 178, 182

(1962)). “A proposed amendment is futile if the amendment could not

withstand a Rule 12(b)(6) motion to dismiss.” Parchman v. SLM Corp.,

896 F.3d 728, 738 (6th Cir. 2018) (quoting Beydoun v. Sessions, 871 F.3d

459, 469 (6th Cir. 2017)).

     When deciding a motion to dismiss under Federal Rule of Procedure

12(b)(6), the Court must “construe the complaint in the light most

favorable to the plaintiff and accept all allegations as true.” Keys v.

Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff’s claim is facially plausible

“when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. A plausible claim need not contain “detailed factual

allegations,” but it must contain more than “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Moreover, “to survive a motion to


                                    12
dismiss, the ‘complaint must contain . . . allegations respecting all

material elements to sustain a recovery under some viable legal theory.’”

Bishop v. Lucent Tech., 520 F.3d 516, 519 (6th Cir. 2006) (quoting

Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005.))

  III. Analysis

     In her proposed amended complaint, Preston pursues claims for

inadequate medical care under 42 U.S.C. § 1983. To succeed, she must

establish “(1) the deprivation of a right secured by the Constitution or

laws of the United States (2) caused by a person acting under color of

state law.” Sigley v. City of Parma Heights, 437 F.3d 527, 533 (6th Cir.

2006) (citing cases). It is undisputed that CCS and its employees were

acting under color of state law. See Winkler v. Madison Cty., 893 F.3d

877, 890 (6th Cir. 2018). The only issue is whether defendants violated

Preston’s right to adequate medical care under the Fourteenth

Amendment.

     Preston offers amendments that address the individual liability of

Deview, Bishop, Lubanski, Dr. Sherman, CO Holmes, and the John Doe

COs; supervisory liability of Dr. Sherman; and Monell liability of CCS

and Macomb County. She states a claim against all but the COs as


                                   13
individuals and Dr. Sherman as a supervisor in her proposed amended

complaint.

        A. Individual Liability

     Preston seeks to add factual allegations against Deview, Bishop,

and Lubanski, add defendant COs to the litigation, and bring Dr.

Sherman back into the litigation as an individual because they were

deliberately indifferent to her right to adequate medical care. Deliberate

indifference claims based on inadequate medical care brought by pretrial

detainees, although brought under the Fourteenth Amendment, “are

analyzed under the same rubric as Eighth Amendment claims brought

by prisoners.” Villegas v. Metro. Gov’t of Nashville, 709 F.3d 563, 566, 568

(6th Cir. 2013). “Deliberate indifference ‘is a stringent standard of

fault[.]’” Shadrick v. Hopkins Cty., 805 F.3d 724, 737 (6th Cir. 2015)

(quoting Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 410

(1997)). A defendant’s “deliberate indifference violates these rights

‘[w]hen the indifference is manifested by . . . [the defendants]

intentionally denying or delaying access to medical care [ ]’ for a serious

medical need.” Blackmore v. Kalamazoo Cty., 390 F.3d 890, 895 (6th Cir.

2004) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). Deliberate


                                    14
indifference claims have two components: objective and subjective.5

Villegas, 709 F.3d at 568 (citing Harrison v. Ash, 539 F.3d 510, 518 (6th

Cir. 2008)).

      The objective component “requires that the deprivation alleged be

of a sufficiently serious [medical] need.” Darrah v. Krisher, 865 F.3d 361,

367 (6th Cir. 2017) (citing Farmer v. Brennan, 511 U.S. 294, 297 (1994)).

A serious medical need is “one ‘that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention.’” Jones v.




      5 The parties filed supplemental briefs addressing whether a pretrial detainee’s
inadequate medical care claim under the Fourteenth Amendment should be governed
by the two-component deliberate indifference test under the Eighth Amendment for
the same claims brought by prisoners. Preston asks the Court to apply an objective
reasonableness standard, removing the subjective component, asking: whether the
“defendants ‘recklessly failed to act with reasonable care to mitigate the risk that the
condition posed to the pretrial detainee even though the defendant-official knew, or
should have known, that the condition posed an excessive risk to health or safety.’”
Love v. Franklin Cty., No. 3:18-cv-00023, 2019 U.S. Dist. LEXIS 51190, at *14 (E.D.
Ky. Mar. 27, 2019) (emphasis added) (quoting Bruno v. City of Schenectady, 727 F.
App’x 717, 720 (2d Cir. 2018)) (considering Kingsley v. Hendrickson, 135 S. Ct. 2466
(2015)). The Court need not decide this issue because it has no impact on the outcome
for the only individual defendants against whom Preston fails to state a claim—the
COs. Although the claims against the COs falter at the subjective component, Preston
pleads that the CO defendants knew all that reasonable COs should have known. The
only question, then, is whether defendants’ conduct demonstrates recklessness given
that knowledge. Because the COs knew all they should have here, the recklessness
inquiry is the same under either approach. This determination does not foreclose
Preston from raising this argument again later.
                                          15
Muskegon Cty., 625 F.3d 935, 941 (6th Cir. 2010) (quoting Harrison, 539

F.3d at 518).

     Under the subjective component, a plaintiff must plead facts that if

true would prove a defendant acted with “a sufficiently culpable state of

mind in denying medical care.” Blackmore, 390 F.3d at 895 (quoting

Brown v. Bargery, 207 F.3d 863, 867 (6th Cir. 2000)). “The requirement

that the official have subjectively perceived a risk of harm and then

disregarded it is meant to prevent the constitutionalization of medical

malpractice claims.” Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir.

2001) (citing cases). The subjective component “must be addressed for

each [defendant] individually.” Phillips v. Roane Cty., 534 F.3d 531, 542

(6th Cir. 2008) (quoting Garretson v. City of Madison Heights, 407 F.3d

789, 797 (6th Cir. 2005)). A plaintiff satisfies the subjective component if

she pleads that the defendant “(1) subjectively knew of a risk to the

inmate’s health, (2) drew the inference that a substantial risk of harm to

the inmate existed, and (3) consciously disregarded that risk.” Jones, 625

F.3d at 941 (citing cases).

     As to the second prong of the subjective component, a plaintiff can

plead that an official “had the requisite knowledge of a substantial risk”


                                    16
based on inferences from circumstantial evidence or “from the very fact

that the risk was obvious.” Terrance v. Northville Reg’l Psychiatric Hosp.,

286 F.3d 834, 843 (6th Cir. 2002) (internal citations and quotations

omitted). Courts also consider “the expected level of knowledge of the

particular official.” Sours v. Big Sandy Reg’l Jail Auth., 593 F. App’x 478,

484 (6th Cir. 2014) (citing cases).

     And as to the third prong, a plaintiff must plead that the defendant

consciously disregarded the risk to the plaintiff. A plaintiff does not need

to plead that a “defendant acted with the very purpose of causing harm[.]

The standard . . . has generally been equated with . . . ‘recklessness.’”

Winkler, 893 F.3d at 891 (citations omitted) (quoting Farmer, 511 U.S. at

842). Courts are “deferential to the judgment of medical professionals,”

Richmond v. Huq, 885 F.3d 928, 940 (6th Cir. 2018), and so mere

negligence, or medical malpractice, is insufficient. Winkler, 893 F.3d at

892 (citing cases). This includes misdiagnosis. Rouster v. Cty. of Saginaw,

749 F.3d 437, 447 (quoting Comstock, 273 F.3d at 703). Similarly, “a

desire for additional or different treatment,” Rhinehart v. Scutt, 894 F.3d

721, 738 (6th Cir. 2018) (quoting Anthony v. Swanson, 701 F. App’x 460,




                                      17
464 (6th Cir. 2017)), or a delay without more will not suffice for deliberate

indifference, Santiago v. Ringle, 734 F.3d 585, 593 (6th Cir. 2013).

     However, “a complete denial of medical care” or “inadequate

medical treatment” will demonstrate conscious disregard. Rhinehart, 894

F.3d at 740 (quoting Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir.

2011)). Inadequate care is care that is “so cursory as to amount to no

treatment at all.” Terrance, 286 F.3d at 843–44 (quoting Mandel v. Doe,

888 F.2d 783, 789 (11th Cir. 1989)). Medical staff “has a duty to do more

than simply provide some medical treatment to a prisoner who has

serious medical needs; instead, the doctor must provide medical

treatment to the patient without consciously exposing the patient to an

excessive risk of serious harm.” LeMarbe v. Wisneski, 266 F.3d 429, 439

(6th Cir. 2001).

     In her proposed amended complaint, Preston rectifies many, though

not all, of the deficiencies the Court identified in her operative complaint

regarding individual liability. Her amendments as to Deview, Bishop,

Lubanski, and Dr. Sherman are not futile, but her amendments as to CO

Holmes and the John Doe COs are because she fails to state a claim

against them for the reasons set forth below.


                                     18
                i. Deview

      In her proposed amended complaint, Preston alleges that Deview

failed to examine her cervix and apply a fetal monitor when Preston came

to the medical unit bleeding and that Deview delayed her transfer to the

hospital on March 20. (ECF No. 46-1, PageID.567–568, PageID.575–77.)

These amendments will be allowed because they further support what

the Court already held—Preston successfully states a claim of

inadequate medical care against Deview.

      As before, the objective prong is satisfied under the obviousness

standard. Even a lay person without medical training would know that a

late-term, high-risk pregnant woman with symptoms of labor, escalating

from contractions, pain, and bleeding, to water breaking and crowning,

requires a doctor’s attention.6 (See ECF No. 42, PageID.456–60.)




      6 In its brief opposing amendments as to CO Holmes, Macomb County argues
that because Preston was receiving “ongoing treatment” she does not satisfy the
objective component (ECF No. 48, PageID.612–13), but this argument is inapplicable.
Where a plaintiff is receiving ongoing treatment for a latent or minor health
complaint, she must plead that the treatment given was inadequate, the desired
treatment was necessary, and the delay in the desired treatment was harmful.
Santiago, 734 F.3d at 590–91; see also Rhinehart, 894 F.3d at 737–38. This is far from
the situation Preston faced, and she adequately pleads that her medical need was
obvious.
                                         19
     Preston also continues to satisfy the subjective prong as to Deview.

Nothing that Preston pleads changes the Court’s earlier determination

that Deview knew Preston’s pregnancy was late-term and high-risk, that

Preston was scheduled for a C-section and that Preston was exhibiting

various symptoms of labor for the last five days, including two new,

obvious symptoms—a bloody show, and later, water breaking—or that

Deview would have inferred that the risk to Preston was substantial

given Deview’s medical training. Preston’s proposed amendments further

qualify how Deview consciously disregarded the risk by rendering

constitutionally deficient medical care.

     The CCS defendants argue that Preston’s amended allegations

specifying how the care Deview gave Preston was constitutionally

deficient should be struck as redundant (see ECF No. 51, PageID.702–

03), but these amendments are proper. Under the subjective component,

a delay in adequate treatment of an objectively serious medical need

amounts to a constitutional violation itself. Darrah, 865 F.3d at 368–69;

see also Estate of Owensby v. City of Cincinnati, 414 F.3d 596, 604 (6th

Cir. 2005) (emphasis added) (quoting Blackmore, 390 F.3d at 899)

(distinguishing between the role of a delay in treatment under the


                                    20
objective component as to latent medical needs and under the subjective

component). Preston pleads not only that she was denied access to timely

adequate medical treatment, she also pleads that she received

inadequate medical treatment until Dr. Sherman called for an

ambulance.

     Preston can succeed in pleading a delay in adequate treatment,

such as calling an ambulance, because she pleads that Deview only

rendered constitutionally inadequate care beforehand. When Preston

first came to the medical unit bleeding, Deview at best visually examined

Preston, determined that Preston was having her bloody show, called Dr.

Sherman, and then took no further action other than placing Preston in

a medical unit cell. Despite observing an unmistakable sign of labor in a

late-term, high-risk pregnancy where a surgical delivery was planned,

Deview did not assess Preston’s labor in any meaningful way, such as by

applying a fetal monitor or examining Preston’s cervix. Preston plausibly

pleads that Deview was reckless when she failed to meaningfully assess

Preston’s labor given her medical training and subjective knowledge

about Preston’s medical history at the jail and her specific pregnancy. In




                                   21
the light most favorable to Preston, Deview’s conduct amounts to

treatment that was so inadequate that it was no treatment at all.

      The same analysis applies to Deview’s conduct when Preston’s

water broke. Even in the face of a second symptom of imminent labor,

Deview still did not physically examine Preston or use a fetal monitor to

check Preston’s baby. Even though she had plenty of time to measure

Preston’s contractions,7 she did not call Dr. Sherman back or make her

own medical assessment based on her timing of the contractions. Timing

contractions is a useless exercise unless it is used as a diagnostic tool for

a medical professional to make an assessment based on the timing. It

therefore amounts to no medical care at all. For these reasons, Preston’s

proposed amendments are not redundant because they state a plausible

claim against Deview for deliberate indifference based on inadequate

medical care as well as delaying adequate medical care.

               ii. Bishop and Lubanski

      Preston’s additional factual allegations as to Bishop and Lubanski

are not futile. She alleges that Bishop took no action when Preston came



      7  Preston alleges that the timing of one cycle of her contractions was three
minutes, meaning that prior to Preston’s son crowning, Deview timed at least eight
full contractions.
                                        22
to the medical unit around 12:20 p.m. and that she did not call an

ambulance at 2:00 p.m. when Preston’s water broke. (ECF No. 46-1 at

PageID.557, PageID.564, PageID.567–68, PageID.575–79.) And Preston

adds that Lubanski did not examine her cervix, apply a fetal monitor, or

call an ambulance at 12:20 p.m. when Lubanski applied the pulse

oximeter and at 1:00 p.m. when Lubanski was passing out medications.

(Id. at PageID.564–66, PageID.575–79.) Because Preston has already

stated a claim of deliberate indifference against Bishop and Lubanski,

these amendments are not futile; rather, they add more detail to support

her claims in terms of when and how the LPNs were deliberately

indifferent. Therefore, the amendments as to Bishop are not futile and

will be permitted.

            iii. CO Holmes and John Doe COs

     In her proposed amended complaint, Preston replaces CO Rattray

with CO Holmes, who escorted Preston from her cell to the medical unit

on March 20 from 1:30 p.m. to 2:00 p.m., and adds two John Doe COs,

one who escorted her to and from the medical unit beginning at 12:20

p.m. and one who was present while Lubanski was passing out




                                  23
medications on March 20 at 1:00 p.m.8 Preston claims they were

deliberately indifferent to her serious medical needs because they

unreasonably relied upon CCS personnel’s medical decisions. (ECF No.

46-1, PageID.577–79.) She fails to state a claim as to the three COs

because they are entitled to qualified immunity.

      Corrections officers may be entitled to qualified immunity, see

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (holding that “government

officials performing discretionary functions[ ] generally are shielded from

liability for civil damages”). Once a defendant officer asserts qualified

immunity, the plaintiff must shoulder the burden to show that the

defendant is not qualified to assert that defense. Rafferty v. Trumbull

Cty., 915 F.3d 1087, 1093 (6th Cir. 2019) (quoting Courtright v. City of

Battle Creek, 839 F.3d 513, 518 (6th Cir. 2016)). To do so, a plaintiff must

plead facts that show “(1) that the official violated a statutory or

constitutional right, and (2) that the right was clearly established at the

time of the challenged conduct.” Jacobs v. Alam, 915 F.3d 1028, 1039 (6th

Cir. 2019) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 735 (6th Cir. 2011)).



      8To the extent Preston seeks to add other John Doe COs besides these two, her
proposed amended complaint fails to state a claim as to any other John Doe COs
because she does not plead how any other COs were involved.
                                        24
The underlying constitutional right that Preston alleges the officers

violated was her right to adequate medical care, which she claims they

violated through their deliberate indifference. Because her complaint

regarding the COs does not satisfy the subjective component of the

deliberate indifference test, she fails to plead that the COs violated her

constitutional right to adequate medical care.

     As before, only the subjective component is at issue. Preston alleges

that Holmes and the John Doe COs were deliberately indifferent when

they unreasonably deferred to the medical opinions of the individual CCS

defendants. Correctional officers are generally entitled to rely upon

medical staff’s medical assessments. Winkler, 894 F.3d at 895 (citing

McGaw v. Sevier Cty., 715 F. App’x 495, 498 (6th Cir. 2017); see also

Spears v. Ruth, 589 F.3d 249, 255 (6th Cir. 2009). In other words, “an

officer does not act with subjective deliberate indifference when he does

not override a medical recommendation that he reasonably believes to be

appropriate,   even   if   in   retrospect   that   recommendation    was

inappropriate.” McGaw, 715 F. App’x at 498 (citing Spruill v. Gillis, 372

F.3d 218, 236 (3d Cir. 2004)). “[A]bsent a reason to believe (or actual

knowledge) that prison doctors or their assistants are mistreating (or not


                                    25
treating) a prisoner, a non-medical prison official . . . will not be

chargeable with the Eight Amendment scienter requirement of

deliberate indifference.” Id. (same).

     Although Preston pleads that Holmes and the John Doe COs knew

of facts from which they could infer a substantial risk of harm to her, she

fails to plead that they unreasonably deferred to the decisions of CCS

staff. Preston argues that the COs knew of the denial of medical care by

CCS staff and that they knew Preston required different treatment based

on the obviousness of her medical condition and that this is a reason they

should have doubted the CCS defendants’ medical decisions. (ECF No.

46, PageID.529.) These are arguments are unpersuasive.

     First, Preston alleges that the COs knew Preston was receiving

inadequate treatment (ECF No. 46-1, PageID.578), but her pleadings are

conclusory. Although it is a fair inference that the COs knew Preston had

been in and out of the medical unit for several days in March 2016, she

does not plead that the COs were present in the medical unit with

Preston, see Colson v. City of Alcoa, No. 3:16-CV-377, 2018 WL 1512946,

at *12 (E.D. Tenn. Mar. 26, 2017) (holding what an officer observed while

present in an exam room gave her reason to know that the nurse’s


                                    26
treatment was inappropriate); that they had spoken to CCS staff about

Preston; that COs at Macomb County Jail read detainees’ medical

records; or that they otherwise knew of the particularities of her

pregnancy. Therefore, Preston does not plead that the COs had any

reason to doubt the medical treatment of the CCS defendants based on

the treatment they were aware of.

     Second, Preston fails to plead facts that show that a CO would have

reason to think that the CCS defendants’ decision to send Preston to the

medical unit at 12:20 p.m., Lubanski’s decision to wait to send Preston to

the medical unit at 1:00 pm., or Lubanski’s decision to send her to the

medical unit at 1:30 p.m. rather than calling an ambulance, was

inadequate because of the obviousness of Preston’s distress. Although the

CCS defendants were deliberately indifferent given their medical

training and knowledge of Preston’s high-risk pregnancy and her

symptoms of labor over the previous days, Preston does not plead that

the COs had any comparable training or knowledge that would inform

their lay observation of Preston’s condition at any stage.

     At 12:20 p.m., Preston was in pain, but she was not bleeding. It is

not plausible that the non-medically trained John Doe CO had a reason


                                    27
to think that taking Preston to the medical unit was inadequate. Even in

the light most favorable to Preston, the John Doe CO only knew that she

was in a later stage of a presumably normal pregnancy and that she was

possibly beginning to go into labor. However, there is no indication that

the CO knew anything about Preston’s condition that would make it

unreasonable to defer to the CCS defendants’ determination to send her

to the medical unit—presumably to receive treatment—and not override

it by calling an ambulance himself. The CO surely knew of a substantial

risk to Preston based on her possible labor symptoms, but Preston does

not plead that the CO knew about any aggravating factors, such as that

her pregnancy was high-risk, that would give the CO a reason to believe

the decision to send her to the medical unit was inappropriate.

     The same is true of the second John Doe CO at 1:00 p.m. who

deferred to Lubanski’s decision not to immediately assess Preston. This

is a close call, but Preston must plead facts that would prove a non-

medically trained CO was unreasonable when he did not override

Lubanski’s decision based only on Preston’s observable condition. At that

point, the CO knew that she was in pain, bleeding onto a tissue, and was

in a later stage of her pregnancy. But Preston does not plead that the CO


                                   28
knew her pregnancy was high-risk or that she was scheduled for a C-

section. Based on her proposed amended complaint, the CO knew that

Preston was responsive, she was able to speak via intercom to the medical

unit, and Lubanski was nearby passing out medications. Preston cannot

conflate the CO’s deliberate indifference with Lubanski’s because they do

not, and there is no indication that they should, share the same training

and knowledge. Accordingly, it is not plausible that the CO unreasonably

deferred to a medical professional’s determination when he did not call

an ambulance instead.

     Finally, the same reasoning applies to the second John Doe and CO

Holmes when Preston was transferred to the medical unit around 1:30

p.m. At this point, it is a fair inference that Preston is bleeding more

heavily and in greater pain based on the state Deview found her in when

she arrived at the medical unit. But Preston does not plausibly plead that

nonmedically trained COs had reason to believe sending Preston to the

medical unit at this stage was inappropriate based on the obviousness of

her condition, or that her state was so dire that a layperson would believe

that calling an ambulance was the only non-reckless decision. Although

she was in pain and bleeding, Preston was conscious, able to walk, and


                                    29
able to lift her belongs unassisted. And although Preston verbalized her

distress, the COs knew that she was on her way to the medical unit—and

Preston has failed to plead that the COs knew she would not receive

adequate treatment at the medical unit. Therefore, she does not

successfully allege that the non-medically trained COs unreasonably

relied upon an inappropriate medical determination.

      For these reasons, Preston fails to plead that the COs violated her

right to adequate medical care, and so the Court need not discuss

whether the right is clearly established. The COs are entitled to qualified

immunity and so Preston’s proposed amendments are futile.9

               iv. Dr. Sherman (Individual Capacity)

      Preston argues that her proposed amended complaint is adequate

to bring Dr. Sherman back into the litigation as an individual. (ECF No.

46, PageID.525.) Preston newly alleges that Dr. Sherman took no action



      9  Preston makes a relation-back argument under Federal Rule of Civil Rule
15(c)(1), but it is unclear why. The statute of limitations is three years for her claims.
Havard v. Puntuer, 600 F. Supp. 2d 845, 856 (E.D. Mich. 2009). Thus, she had until
March 20, 2019, to amend her complaint without facing relation back issues, and
Preston filed this motion and amended complaint on March 11, 2019. If she was
anticipating issues with naming the John Doe COs in a second proposed amended
complaint, the issue is moot. See generally Renier v. Canale, 301 F. Supp. 3d 727, 738
(E.D. Mich. 2018) (noting the lack of clarity of the relation back of previously
unnamed John Doe defendants).

                                           30
in response to the first phone call he received about Preston’s bloody show

and that after the second phone call Dr. Sherman failed to call back and

determine the medical situation after he ordered staff to time Preston’s

contractions. (ECF No. 46-1, PageID.567–69, PageID.571–75.) Preston

now states a viable claim for individual liability against Dr. Sherman

because his conduct in response to the first phone call satisfies the

subjective component of a deliberate indifference claim.10

      Preston’s new allegations allege that Dr. Sherman knew facts from

which he could infer that she had a serious medical risk, he drew the

inference that the risk was substantial, and he then consciously

disregarded that risk. During the first phone call, Dr. Sherman knew that

Preston had a late-stage, high-risk pregnancy, she was scheduled for a

C-Section, she had been in and out of the medical unit over the course of


      10 CCS defendants argue that Preston’s proposed amended complaint as to Dr.
Sherman fails to satisfy Federal Rule of Procedure 8, but this argument is without
merit. Under Rule 8, the dispositive inquiry is whether the defendants can file an
answer to the allegations and the Court can “conduct orderly litigation.” Vicom, Inc.
v. Harbridge Merch. Sevs., Inc., 20 F.3d 771, 775–76 (7th Cir. 1994). Although Preston
confuses individual and official capacity suits with individual and supervisory
theories of liability, she clearly means to sue Dr. Sherman in his personal capacity as
an individual and a supervisor. See also Johnson v. City of Shelby, 574 U.S. 10, 346–
47 (2014) (“Federal pleading rules . . . do not countenance dismissal of a complaint
for imperfect statement of the legal theory supporting the claim asserted.”); cf.
Jacobson v. Schwarzenegger, 226 F.R.D. 395, 397 (C.D. Cal. 2005) (dismissing a
complaint under Rule 8 because it was written like a “magazine story” and was
“replete with hyperbole and punctuated by references to the Merchant of Venice”).
                                          31
several days for symptoms of labor, and now she was experiencing an

obvious symptom of imminent labor—a bloody show. Given his medical

training, it is reasonable to infer that he would have drawn the

conclusion that a substantial medical risk to Preston existed. Despite

this, he took no action in response to the first telephone call, such as

instructing the nurses, calling an ambulance, ordering treatment, or

verifying underlying facts. This amounts to a complete denial and a delay

of adequate medical care. Therefore, she has pled a plausible deliberate

indifference claim against Dr. Sherman, and so her amendments related

to her claim of individual capacity liability against Dr. Sherman are not

futile and will be permitted.

        B. Supervisory Liability – Dr. Sherman

     Preston also alleges new legal theories regarding her supervisory

liability claim for deliberate indifference against Dr. Sherman. She

claims that he “delegate[ed] . . . his medical assessment, observation

obligations and treatment” (ECF NO. 46-1; PageID.552), “acquiesced in

the unconstitutional conduct by directing it, tacitly authorizing it, [and]

fail[ed] to train or supervise their subordinates,” (id. at PageID.591).




                                    32
Although Preston has provided more facts about Dr. Sherman’s conduct

on March 20, she does not state a claim for supervisory liability.

     A supervisor cannot be liable on a theory of respondeat superior, or

merely because he supervises an employee who has violated an inmate’s

constitutional rights. Winkler, 893 F.3d at 898 (citing Bellamy v. Bradley,

729 F.2d 416, 421 (6th Cir. 1984)). Rather, he must actively participate

in the unconstitutional conduct to be liable as a supervisor under § 1983.

Peatross v. City of Memphis, 818 F.3d 233, 241–42 (6th Cir. 2016). A

plaintiff must plead “[a]t a minimum . . . that a supervisory official at

least implicitly authorized, approved of or knowingly acquiesced in the

unconstitutional conduct of the offending subordinate.” Coley v. Lucas

Cty., 799 F.3d 530, 542 (6th Cir. 2015) (quoting Taylor v. Mich. Dep’t of

Corr., 69 F.3d 76, 81 (6th Cir. 1995)). The failure to act is insufficient to

give rise to supervisory liability. Shehee v. Luttrell, 199 F.3d 295, 300 (6th

Cir. 1999). Preston alleges that Dr. Sherman (1) failed to train his

subordinates, (2) abandoned his specific duties, and (3) acquiesced in his

subordinates’ unconstitutional conduct, but under each theory she fails

to state a claim.




                                     33
      First, Preston does not plausibly plead that Dr. Sherman failed to

train his subordinates. For supervisory liability to attach, the key

question is whether this supervisor failed to train his subordinates.

Phillips, 534 F.3d at 543–44. Preston only alleges a general theory that

the nursing staff were not properly trained by CCS, which is apparent

from Preston’s allegations; nowhere else in her proposed amended

complaint does she plead with specificity how Dr. Sherman personally

failed to train his nursing staff. (Cf. ECF No. 46-1, PageID.591 (generally

referring to individual defendants failing to train, among other broadly

asserted theories of supervisory liability).) In such cases where a plaintiff

does not make specific allegations about an individual defendant’s failure

to train, a Monell failure to train theory against a municipal entity is

more appropriate than one against a supervisor. See Phillips, 534 F.3d at

543–44.

     Second, Preston fails to allege that Dr. Sherman tacitly approved of

and acquiesced to Deview’s, Bishop’s, and Lubanski’s unconstitutional

conduct by failing to instruct them. Rather, Preston only pleads that Dr.

Sherman failed to act. As to the first phone call, she characterizes this

failure to act as a failure to instruct, but without more, this is a mere


                                     34
failure to act. Shehee, 199 F.3d at 300 (“Shehee’s only claim is Luttrell’s

alleged failure to intervene on Shehee’s behalf. There is no allegation that

any of these defendants directly participated, encouraged, authorized, or

acquiesced [in the unconstitutional conduct].”). This allegation reduces to

Preston’s individual liability claim against Dr. Sherman that he took no

action himself in response to the first phone call. However, Preston does

not include any factual allegations that Dr. Sherman knew of his

subordinates’ conduct; she only pleads that he did nothing: “By failing to

do anything after learning of Plaintiff’s bloody show . . . Dr. Sherman left

Defendants Deview, Bishop, and Lubanski to make medical decisions for

which they were ill-equipped and ill-trained[.]” (ECF No. 46-1,

PageID.571.) Preston asserts in her brief that Dr. Sherman knew that

the nurses did not transfer Preston to the hospital (ECF No. 46,

PageID.526), but the Court can only consider what is pleaded in the

complaint, and so the allegation itself is conclusory. Preston does not

plead enough in her proposed amended complaint to move beyond

allegations that are based on respondeat superior.

     The same is true of the second phone call. Dr. Sherman ordered that

the defendant nurses time Preston’s contractions, but this goes directly


                                    35
to Dr. Sherman’s actions as an individual—ordering the timing of

contractions—rather than acquiescing to Deview’s and Bishop’s decisions

not to order a transfer or call an ambulance. Supervisory liability, or

liability as a supervisor for the unconstitutional actions of a subordinate,

only attaches where the supervisor participates in that underlying

unconstitutional conduct. Here, Dr. Sherman does not have a hand in

Deview’s and Bishop’s conduct. Instead, he is acting as an individual who

happens to also be a supervisor.

     Finally, Preston does not state a supervisory liability claim against

Dr. Sherman based on a theory that he abandoned his duties as a

supervisor.

     [A] supervisor may be liable under § 1983 if he “abandon[s]
     the specific duties of his position . . . in the face of actual
     knowledge of a breakdown in the proper workings of the
     department. This liability . . . exists only where some
     “execution of the supervisors’ job function result[s] in [the
     p]laintiff’s injury.” In other words, the supervisor must have
     abdicated his specific job responsibility, with the ‘active
     performance of the [supervisor’s] individual job . . . function
     directly result[ing] in the[ ] constitutional injury.

Winkler, 893 F.3d at 898–90 (citations omitted). For example, in Taylor,

the warden was liable as a supervisor when he stopped managing the

transfer process of inmates—his specific duty—and knew that a deputy
                                    36
warden was delegating the process to low-level staff without any

oversight. Taylor, 69 F.3d at 81.

     Preston fails to state a claim based on this theory because she does

not specify what duty Dr. Sherman had that would cause his department

to utterly cease to work properly if he did not fulfill it. She asserts that

he delegated “his medical assessment, observational obligations, and

treatment” responsibilities (ECF No. 46-1, PageID.552), but this is too

vague. Without more, the Court cannot discern where Dr. Sherman’s

responsibilities end and where the nurses’ begin. There is no doubt that

the nurses also had medical assessment, observational, and treatment

responsibilities—that is why Preston can state a claim for inadequate

medical care against them as individuals. For example, Preston has gone

to great lengths in her proposed amended complaint to assert that the

nursing staff could have called an ambulance themselves, which is

ultimately what Preston alleges the defendants should have done in the

first place. At best, her complaint permits an inference that under some

circumstances, Dr. Sherman as a supervisor could make certain decisions

that his subordinates could not. But there is no indication what those

responsibilities were and how the abdication of those responsibilities led


                                    37
to a breakdown in the department. In effect, Preston’s allegations either

bolster the allegations against Dr. Sherman as an individual or seek to

hold him liable for the defendant nurses’ conduct because he is their

supervisor. Thus, Preston sets forth allegations that are sufficient to

state a claim that Dr. Sherman and the defendant nurses are

constitutionally liable for their own, individual conduct, which happened

to overlap with one another. For these reasons, she fails to state a claim

for supervisory liability against Dr. Sherman, and so these amendments

are futile.

         C. Monell Liability

      In her proposed amended complaint, Preston adds allegations

regarding CCS and adds specificity to her allegations regarding Macomb

County. Municipal entities, including contractors, cannot be held liable

on a theory of respondeat superior; rather, the plaintiff must show the

entity is the moving force behind the constitutional violation which is

done by pointing to a policy or custom. Winkler, 893 F.3d at 904 (quoting

Johnson v. Karnes, 398 F.3d 868, 877 (6th Cir. 2005)); Monell v. Dep’t of

Soc. Servs., 436 U.S. 658, 694 (1978). There are four ways a plaintiff may

plead Monell liability, including (1) a policy of a failure to train and (2) a


                                     38
custom or policy of acquiescence of constitutional violations, also known

as a theory of inaction. Jackson v. City of Cleveland, 920 F.3d 340, 374

(6th Cir. 2019). Preston appears to raise a failure to train and policy of

inaction claims. Because she states a claim as to CCS and Macomb

County based on the failure to train, the amendments are not futile.11

                i. CCS

      To plead a claim of inadequate training, a plaintiff must allege: “(1)

the training or supervision was inadequate for the tasks performed; (2)

the inadequacy was the result of the municipality’s deliberate

indifference; and (3) the inadequacy was closely related to or actually

caused the injury.” Winkler, 893 F.3d at 902 (quoting Ellis ex rel.

Pendergrass v. Cleveland Mun. Sch. Dist., 455 F.3d 690, 700 (6th Cir.

2006)). Deliberate indifference can be pled through a single incident or

through a pattern of constitutional violations. Id. at 903 (quoting Ellis,

455 F.3d at 700–01). Preston plausibly pleads that CCS failed to train its

LPNs based on a single-incident—her own experience in Macomb.




      11  CCS defendants argue that Preston’s amended complaint as to CCS is
insufficient under Rule 8, but the Court disagrees as it did earlier. See supra Section
III.A.iv n.9.
                                          39
      Failure to train based on a single incident “is available ‘in a narrow

range of circumstances’ where a federal rights violation ‘may be a highly

predictable consequence of a failure to equip [employees] with specific

tools to handle recurring situations.’” Winkler, 893 F.3d at 903 (quoting

Shadrick, 805 F.3d at 739). In other words,

      it may happen that in light of the duties assigned to specific
      officers or employees the need for more or different training is
      so obvious, and the inadequacy so likely to result in the
      violation of constitutional rights, that the policymakers . . .
      can reasonably be said to have been deliberately indifferent to
      the need. In that event, the failure to provide proper training
      may fairly be said to represent a policy for which the city is
      responsible, and for which the city may be held liable if it
      actually causes injury.

City of Canton v. Harris, 489 U.S. 387, 390 (1989). Obviousness has also

been characterized as a “high degree of predictability” that such

situations will reoccur and that inadequately trained employees will

probably violate a person’s federal rights. Shadrick, 805 F.3d at 739

(quoting Bryan Cty., 520 U.S. at 409–10). “The high degree of

predictability may also support an inference of causation[.]” Id. (same).

For example, “city policymakers know to a moral certainty that their

police officers will be required to arrest fleeing felons,” and so training on

“the constitutional limitations on the use of deadly force” is “so obvious”


                                     40
that the failure to provide such training amounts to “deliberate

indifference to constitutional rights.” Harris, 489 U.S. at 390 n.10

(citations and quotations omitted).

     In Shadrick the government contractor was deliberately indifferent

“to the highly predictable consequence that an LPN nurse will commit a

constitutional violation” given the relatively “limited set of medical

skills” that LPNs possess because no ongoing training was provided to

the LPNs. 805 F.3d at 740 (citing Bryan Cty., 520 U.S. at 409). The

training was inadequate because

     there [was] no proof of a training program that was designed
     to guide LPN[s] [ ] in assessing and documenting medical
     conditions of inmates, obtaining physician orders, providing
     ordered treatments to inmates, monitoring patient progress,
     or providing necessary emergency care to inmates within the
     jail environment in order to avoid constitutional violations.

Id. And it was obvious that the LPNs would commit constitutional

violations without additional training because LPNs had little training

to begin with, demonstrating that the contractor was deliberately

indifferent. Id. at 740, 743. The failure of the contractor to investigate

the cause of the incident, an inmate’s death, further evinced deliberate

indifference. Id. Finally, the plaintiff satisfied causation because the



                                      41
need for LPNs to be trained on their constitutional obligations was so

obvious. Id. at 744.

      Here, Preston has pled facts that, if true, would satisfy the three

elements of a failure to train claim related to the LPNs administering

emergency medical care and knowing when to initiate hospital

transfers,12 specifically under a single incident theory. First, she alleges

that LPNs receive less than two weeks of shadowing other nursing staff

and that they received no training related to emergencies or acute

conditions. (ECF No. 46-1, PageID.580–81.) Although this program does

not amount to no training as in Shadrick, it is plausibly pled that the

training was not ongoing and did not expose the LPNs to providing

treatment in a variety of emergency or acute situations, such as

pregnancy, which was crucial in Shadrick. Moreover, given the general




      12  Preston argues that Dr. Sherman, Deview, Bishop, and Lubanski, were
inadequately trained (ECF No. 46, PageID.541), but the Court only finds that this
claim is plausible based on the lack of training of Bishop and Lubanski, the LPNs. A
medical doctor’s education and training necessarily appraises him of his
constitutional obligations to provide adequate medical care because doctors are
presumably trained to avoid malpractice, or negligence, which is insufficient to give
rise to constitutional liability. This is analogous to the reasoning in Connick v.
Thompson, which held that it was not a failure to train prosecutors as to their
constitutional obligations to turn over exculpatory information because their
education and training would teach them about this duty. 563 U.S. 51, 64–68 (2011).
                                         42
level of training that the LPNs receive, it is also plausible that shadowing

other CCS nursing staff was itself inadequate.

     Second, it is an obvious consequence that without training, the

LPNs would violate detainees’ right to adequate medical care in the face

of highly predictable situations—medical emergencies and acute

conditions. Although CCS argues that Preston must show that late-term

pregnancies are a recurrent situation (ECF No. 51 at 21), there is no

indication that the right at issue must be construed so narrowly. In

Shadrick, the recurrent situation was the need for medical treatment,

not specific infections or sepsis. 805 F.3d at 742–43. See also Garretson,

407 F.3d at 796 (examining an alleged “pattern of mishandled medical

emergencies). In this case, it is as inevitable as a police officer using

deadly force to detain a fleeing felon that LPNs and other staff will need

to provide adequate medical care in the face of medical emergencies and

acute conditions, and so the failure to provide training about this

constitutional obligation shows deliberate indifference. As in Shadrick,

Preston pleads that CCS’s subsequent failure to investigate also shows

recklessness. (ECF No. 46-1, PageID.581.)




                                    43
     Finally, the obviousness of the risk, not providing LPNs with

adequate medical training so that they know their constitutional

responsibilities, gives rise to an inference of causation as it did in

Shadrick. It is plausible that the inadequate training caused or is closely

related to Preston’s injuries. See Plinton v. Cty. of Summit, 540 F.3d 459,

464 (6th Cir. 2008). On March 20, Preston’s pregnancy, as pled, was

obviously an acute condition and a medical emergency. The failure by at

least the LPNs to render constitutionally adequate treatment, and in

some instances to render any treatment at all, at various points during

the day and at various stages of Preston’s early labor, is a plausible

outcome of inadequate training. For these reasons, Preston successfully

states a claim against CCS that brings it back into the litigation.

             ii. Macomb County

     Macomb County answered Preston’s operative complaint and does

not oppose Preston’s proposed amendments in its brief. Preston states a

claim against the County. She pleads a catalogue of proposed

amendments as to Macomb County, including (1) the failure to monitor

the medical care provided by individual CCS defendants to inmates with

serious, acute, or emergency conditions that may require transfer; (2) for


                                    44
tolerating unconstitutional medical care by the individual CCS

defendants; (3) allowing CCS customs and policies that denied inmates

with serious, acute, or emergency conditions the right to adequate

medical care; (4) tolerating a custom or policy of permitting COs to

unreasonably rely on the medical decisions of CCS personnel; and (5)

ratifying CCS’s and the individual CCS defendants’ unconstitutional

conduct by failing to investigate the acts of CCS defendants and COs who

denied inmates their rights to adequate medical care. (ECF No. 46-1,

PageID.552–53.) Each of these theories of liability appear to be based on

a policy of inaction, but Preston’s first theory could also be construed as

a failure to train or supervise claim because she also describes it as

Macomb County’s failure to monitor CCS’s contractual performance. (Id.

at PageID.585.) Under a failure to train or supervise theory, Preston

states a claim against Macomb County.

     To plead that Macomb County failed to train or supervise CCS’s

performance as it rendered care to inmates with acute conditions and

during medical emergencies, Preston must plead that Macomb County’s

supervision over CCS was inadequate, the inadequacy was due to

Macomb County’s deliberate indifference, and this inadequacy caused


                                    45
Preston’s injury. See Section III.C.i. Preston properly identifies how

Macomb County’s monitoring of CCS was deficient—there was no

monitoring   whatsoever    of   CCS’s   performance   (ECF     No.   46-1,

PageID.585)—and that this caused her injures (id. at PageID.588). She

also pleads that Macomb County was deliberately indifferent.

     Preston pleads that two other inmates at Macomb County Jail also

suffered, and in those cases died, from inadequate medical care of an

acute condition in July 2013 and June 2014. (Id. at PageID.582.) See also

Hubble v. Cty. of Macomb, No. 2:16-cv-13504, 2019 U.S. Dist. LEXIS

68465, at *1, *7 (E.D. Mich. Apr. 23, 2019) (finding that Jennifer Myers

died on July 7, 2013, from acute sepsis after serving nine days of her

thirty-day sentence); Stojcevski v. Cty. of Macomb, 143 F. Supp. 3d 675,

680 (E.D. Mich. 2015) (finding that David Stojcevski died on June 27,

2014, from acute withdrawal after serving sixteen days of his thirty-day

sentence). However, the Court need not decide whether Preston pleads a

policy of a failure to train or supervise through a pattern of incidents

because she succeeds in pleading a policy through a single incident. See

Jones, 625 F.3d at 946 (holding that such a pattern must be pervasive, or

one that is “so widespread, permanent, and well settled as to have the


                                   46
force of law” and that five instances of inmate medical requests being

ignored over two months was insufficient (quoting Kinzer v. City of W.

Carrollton, No. 3:07-cv-111, 2008 U.S. Dist. LEXIS 61203, at * 14 (S.D.

Ohio Aug. 5, 2008))).

     A single incident may demonstrate deliberate indifference where it

is obvious the failure to supervise would lead to that constitutional

violation. See Shadrick, 805 F.3d at 740 (citing Bryan Cty., 520 U.S. at

409). To find the County liable, the focus must be on the County’s policy,

the failure to supervise CCS—not CCS’s failure to train its LPNs. Id. at

737 (citing cases). Municipalities may not simply contract away their

constitutional obligations by securing private contractors. Stojcevski, 143

F. Supp. 3d at 687; see also Langford v. Norris, 614 F.3d 445, 460 (8th

Cir. 2010).

     Here, it is plausible that a municipality’s failure to provide any

oversight of a corporate medical contractor would inevitably lead to

constitutional violations in the face of medical emergencies or acute

medical conditions. To find that this was implausible would be

tantamount to finding that municipalities may in fact avoid their

constitutional obligations to provide adequate care to inmates by relying


                                    47
on a private contractor. Thus, Preston’s proposed amended complaint

states a claim against Macomb County.

  IV.     Motion to Strike and for a More Definite Statement

     The CCS defendants argue that Preston’s proposed amendments

regarding the CCS nurses should be stricken under Rule 12(f) and that

Preston should provide a more definite statement under Rule 12(e). (ECF

No. 51, PageID.697–98, PageID.702–03.) CCS fails on both counts.

          A. Motion to Strike

     In its discretion, “the court may strike from a pleading . . . any

redundant, immaterial, impertinent, or scandalous matter,” Fed. R. Civ.

P. 12(f), but such motions are disfavored and infrequently granted,

Operating Eng’rs Local 324 Health Care Plan v. G & W Constr. Co., 783

F.3d 1045, 1050 (6th Cir. 2015) (citing cases). The purpose “of a 12(f)

motion to strike is to avoid the expenditure of time and money that must

arise from litigating spurious issues by dispensing with those issues prior

to trial.” Kennedy v. City of Cleveland, 797 F.2d 297, 305 (6th Cir. 1986)

(quoting Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir.

1983)).




                                    48
     The Court declines to exercise its discretion to strike the

allegations. Because Preston states a claim against the individual CCS

defendants in her proposed amended complaint, her allegations are

neither   spurious    nor   impertinent.    Impertinent     allegations   are

“immaterial allegations that have no bearing on the subject matter of the

litigation.” Llewellyn-Jones v. Metro Prop. Grp., LLC, 22 F. Supp. 3d 760,

776 (E.D. Mich. 2014) (citing Reeves v. Wallington, No. 06-10326, 2008

WL 5060400, at *3 (E.D. Mich. Nov. 24, 2008)). Preston’s allegations

further qualify defendants’ deliberate indifference or point to other

possible theories of liability and so they have substantial bearing on the

subject matter of Preston’s claims. The Court is not required to assess

every word in Preston’s proposed amended complaint once she pleads a

viable legal theory as to those allegations, and the CCS defendants may

not seize upon this to strike allegations that may lead to other theories

of liability. Even as to Olagbaiye, who has since been dismissed, the

factual allegations about his care add detail to the treatment that Preston

received at the Macomb County Jail.

     Preston’s allegations that go to legal theories that do not survive

also will not be stricken. Rule 12(f) is a relatively high threshold to cross;


                                     49
allegations are only stricken for impertinence if “it appears to a certainty

that [defendants] would succeed despite any state of the facts which could

be provided in support of the [claim] and are inferable from the

pleadings.” Operating Eng’rs, 783 F.3d at 1050 (quoting Williams v.

Jader Fuel Co., 944 F.2d 1388, 1400 (7th Cir. 1991)) (analyzing

counterclaims). So even though Preston may not state a viable claim

against CCS based on a theory of inaction or against Dr. Sherman based

on his conduct in response to the second phone call, it does not appear to

a certainty that CCS would succeed in defeating this litigation despite

any set of facts.

      Finally, Preston’s allegations are not scandalous. “Scandalous”

allegations are those “that unnecessarily reflect[ ] on moral character of

an individual or state[ ] anything in repulsive language that detracts

from the dignity of the court.” Id. (quoting Pigord v. Veneman, 215 F.R.D.

2, 4 (D.D.C. 2003)). Preston’s complaint is appropriately adversarial, and

she goes no further than alleging what her deliberate indifference claims

require, which is conscious disregard. Moreover, Preston uses no

repulsive language. Because the CCS defendants’ motion fails to point to

any specific allegations, the Court surmises that Preston’s use of female


                                    50
anatomical terms and the description of her labor symptoms are what is

in dispute. But they are not only appropriate in this case, they are

necessary to set forth a plausible claim for relief under these facts. For

these reasons, the motion to strike is denied.

        B. Motion for a More Definite Statement

     A district court may grant a Rule 12(e) motion for a more definite

statement if the pleading “is so vague and ambiguous that the party

cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e); see Goad v.

Mitchell, 297 F.3d 497, 503–04 (6th Cir. 2002) (quoting Crawford-El v.

Britton, 523 U.S. 574, 597–98 (1998)) (considering the effect of

discretionary actions by district courts on qualified immunity defenses).

Motions for more a definite statement are disfavored and are granted

“only if there is a major ambiguity or omission in the complaint that

renders it unanswerable.” Farah v. Martin, 122 F.R.D. 24, 25 (E.D. Mich.

1988). The Court declines to exercise its discretion to grant the motion.

     Preston’s claims against Deview, Bishop, Lubanski, Dr. Sherman

as an individual, CCS, and Macomb County withstand a motion to

dismiss, and so the complaint is not so vague as to be unanswerable. CCS

defendants may wish for a more specific or better organized complaint,


                                   51
but a more definite statement is unnecessary. The motion for a more

definite statement is denied.13

   V.        Conclusion

        Preston’s proposed amended complaint states a claim for which

relief can be granted as to Deview, Bishop, Lubanski, and Dr. Sherman

for individual liability, and CCS and Macomb County for Monell liability.

Therefore, those amendments are not futile, and granting leave to amend

is in the interests of justice. However, Preston does not state a claim as

to Dr. Sherman for supervisory liability or the COs for individual

liability, and so leave to amend to add these claims is denied.

Additionally, CCS defendants’ motions to strike and for a more definite

statement are denied.




         The CCS defendants’ motions to strike and for a more definite statement are
        13

halfhearted. CCS defendants do not even identify the offending allegations, much less
apply the rules to them. In fact, they direct the Court to comb through their response
brief for allegations “including, but not limited to, all of the passages from the
proposed Amended Complaint that are quoted in this brief.” (ECF No. 51,
PageID.703.) This is an inadequate showing.
                                         52
    Accordingly, Preston’s motion seeking leave to amend (ECF No. 46)

is GRANTED IN PART and DENIED IN PART.

    IT IS SO ORDERED.

Dated: July 24, 2019                 s/Judith E. Levy
     Ann Arbor, Michigan             JUDITH E. LEVY
                                     United States District Judge




                                53
